Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2020 has been entered.

3. 	Claims 1, 11, and 17 have been amended. Claims 1-20 are pending in this office action. This action is responsive to Applicant’s amendment filed 11/11/2020.

Response to Arguments 
4.	Applicant's arguments with respect to amended claims 1, 11, and 17 have been considered but are moot in view of the new ground(s) of rejection. 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No 10,031,812. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
After analyzing the language of the claims, it is clear that claims 1-20 are merely an obvious variation of claims 1-20 of US 10,031,812. Therefore, these two sets of claims are not patentably distinct.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
6.	        Claims 1-6, and 8-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hackborn (US Patent Application No. 2014/0115488 A1, hereinafter “Hackborn”) as in view of Wu et al. (US Patent Application No. 2010/0138370 A1, hereinafter “Wu”).

“A method” as a method includes initiating, by a computing device, a new user profile setup process to create a new user profile at the computing device, the computing device having at least one other existing user profile (paragraph 0004).
 	“Detecting, by a processing system including a processor, a first modification of a first user profile at a secondary data repository of a communication network, wherein the first modification of the first user profile is directed by a first application operating at a first communication device” as a first user profile may be associated with a user's personal information and a first set of installed applications while a second user profile may be associated a user's work information and a second, potentially overlapping, set of applications. By providing different user profiles for the user's work and personal information and applications, an employer may enforce various security measures within the work profile to secure the work-related information and applications while allowing the user to configure the mobile computing device to apply a different set of security measures to the personal information and applications (paragraph 0014). Computing device 2 comprises user interface device 4, one or more processors, one or more input devices, one or more communication units, one or more output devices, and one or more storage devices 48. Each of components may be interconnected by communication channels for inter-component communications (paragraph 0043; see also elements 48 and 62 of figure 2).
“Generating, by the processing system, a second modification of a second user profile, according to a change in operation of a second application based on the usage event, wherein the second modification includes a limitation on authentication attempts associated with the second application” as a mobile computing device may be configured with multiple different user profiles or accounts, each user profile being separate from the other user profiles such that a user associated with a first user profile is prevented from gaining access to other users' profiles (e.g., second user profile) without providing proper authentication information for the other user 
“Updating, by the processing system, a primary data repository according to the first modification of the first user profile and the second modification of the second user profile, responsive to determining that applying the second modification of the second user profile at the primary data repository conforms to an update policy for the primary data repository” as computing device 2 includes one or more application modules. Application modules may include functionality to perform various operations on computing device 2. For instance, application modules may include functionality to generate and update a stock of different wallpaper options stored at computing device 2. In some examples, application modules may receive input from user management module (paragraphs 0024, 0025). In response to determining which user profile corresponds with the user input, user management module may cause UI module to output, for display at UI device, an updated version of the lock screen GUI. The updated version of lock screen GUI may include the wallpaper associated with the determined user profile. In the example, user management module may cause UI module to output, for display at UI device, a version of lock screen GUI that includes wallpaper associated with the second user profile (paragraphs 0035, 0038; see also figure 1). Process may further include receiving, by the computing device, an indication of user input corresponding to a selection of a particular graphical element in the plurality of graphical elements. In response to receiving the user input 
Hackborn does not explicitly teach the claimed limitation “identifying, by the processing system, a usage event associated with the first communication device according to the first modification of the first user profile by inferring from the first modification that the usage event has occurred, wherein the usage event comprises a change in an operating condition of the first communication device; predicting, by the processing system, a behavior of a user of the first communication device by extrapolating the first modification of the first user profile at the secondary data repository, the identified usage event, or both”.
Wu teaches a method of profiling a user of a computing device, connected to a network, based upon a user's on-line actions. The method comprising: receiving a user event generated by actions performed by the user on the computing device, the user event identifying event identification information indicating content requested by the user and a user identifier; performing a look-up in a cached web map using the event identification information to 
		Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Hackborn and Wu before him/her, to modify Hackborn identifying a usage event associated with the first communication device by inferring from the first modification that the usage event has occurred because that would allow the users rules or algorithms are typically derived from the analysis of the behaviors of a set of users having activities in the specific domain as taught by Wu (paragraph 0006).

 As to claim 2, Hackborn teaches the claimed limitations:
 	‘”Wherein the first modification is due to a change in streaming of media content to the first communication device” as (paragraph 0024). 

As to claim 3, Hackborn teaches the claimed limitations:
 	“Wherein the usage event is associated with movement of the first communication device from a first location to a second location” as (paragraphs 0067, 0071). 

As to claim 4, Hackborn teaches the claimed limitations:
 	“Wherein the first application directs the first modification of the first user profile via an open application programming interface” as (paragraphs 0070-0072). 

As to claim 5, Hackborn teaches the claimed limitations:
 	“Wherein the generating the second modification of the second user profile comprises modifying a security profile for the second application” as (paragraph 0013).

As to claim 6, Hackborn teaches the claimed limitations:


As to claim 8, Hackborn teaches the claimed limitations:
 	“Wherein the identifying the usage event is performed using contextual information regarding the first communication device” as (paragraphs 0024, 0067, 0071). 
	
As to claim 9, Hackborn teaches the claimed limitations:
 	“Wherein the usage event is associated with a change in service to the first communication device, a change in capabilities of the first communication device, or a combination thereof” as (paragraphs 0015, 0032, claim 5).

As to claim 10, Hackborn teaches the claimed limitations:
 	“Wherein the secondary data repository is accessible by a third party application and wherein the primary data repository is not accessible by the third party application” as (paragraphs 0013-0014, 0080-0081). 

As per claims 11-16, the limitations therein have substantially the same scope as claims 1, 6, 5, 6, 3, and 10. In addition, Hackborn teaches a method includes initiating, by a computing device, a new user profile setup process to create a new user profile at the computing device, the computing device having at least one other existing user profile (paragraph 0004). Therefore these claims are rejected for at least the same reasons as claims 1, 6, 5, 6, 3, and 10.

.

7.	        Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hackborn (US Patent Application No. 2014/0115488 A1) as applied to claim 1 above, and further in view of Wu et al. (US Patent Application No. 2010/0138370 A1) and Mattox et al. (US Patent Application No. 2009/0138525 A1, hereinafter Mattox”).
As to claim 7, Hackborn does not explicitly teach the claimed limitation “verifying, by the processing system, the authentication information; and replicating, by the processing system, the modified second user profile to the primary data repository, responsive to the verifying of the authenticating information”.   
		Hackborn does not explicitly teach the claimed limitation “replicating, by the processing system, the modified second user profile to the primary data repository, responsive to the verifying of the authenticating information”. 
Mattox teaches (abstract).
		Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Hackborn, Wu and Mattox before him/her, to modify Hackborn a user profile distribution between primary data repository and secondary data repository because that would because that would allow the users rules or algorithms are typically derived from the analysis of the behaviors of a set of users having activities in the specific domain as taught by Wu (paragraph 0006). Or replicating the modified second 

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
03/12/2021											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156